Laughlin, J., (concurring):
I do not agree with the rule governing the award of exemplary damages as laid down in the prevailing opinion, yet I think' a new trial should be granted upon the ground that the verdict is excessive and that the jury were not fully instructed with reference to their *467duties in determining the amount of the award of vindictive damages. I understand that to warrant the award of exemplary-damages which, as the term implies, are intended not as a compensation to the plaintiff but as a punishment to the defendant and a warning to him and others against the repetition of such conduct in the future, malice must be shown but not necessarily actual malice. The malice may be either actual or express or it may be constructive or implied. In libel cases the malice may be inferred from the falsity of the publication and yet it is manifest that the inference of actual malice would scarcely be warranted from the mere falsity of the publication.
Actual malice, as distinguished from implied or imputed malice, is where the act has been performed through ill-will toward the plaintiff or with an intention to injure him. In the case of a corporation it would ordinarily be impossible to show the existence of actual malice, and yet verdicts for punitive damages in actions against them for libel have frequently been rendered and sustained throughout all the courts. Verdicts in libel cases have been sustained against an individual publisher who had no knowledge of the publication and, therefore, could not have had actual or express, malice. This, as I understand it, is upon the theory that, .although there may be no actual or express malice, the nature and consequences of the wrong may be such that the party responsible therefor may be chargeable with constructive malice implied or inferred from the facts. When, however, a court instructs a jury that punitive damages may only be awarded where malice is shown, the jury should be fully instructed with reference to the different kinds of malice or otherwise the charge may be misleading, and the jury may infer that it is incumbent on the plaintiff to show acts or declarations on the part of the defendant indicating the existence of ill-will and an intent to injure. I am also of opinion that ordinarily the jury will understand their duties if the court in instructing them would omit the term malice and charge that if the act complained of was committed wantonly or recklessly, even though without ill-will, or if the defendant was actuated by ill-will or an intention to injure, they may award punitive damages and that the amount of the award should be according to the gravity of the conduct of the defendant.
*468In a great number of well-considered opinions in this and other jurisdictions (See Warner v. Press Publishing Co., 132 N. Y. 181; Young v. Fox, 26 App. Div. 261; Smith v. Matthews, 152 N. Y. 152; Holmes v. Jones, 121 id. 461; Grant v. Herald Co., 42 App. Div. 354; McMahon v. Bennett, 31 id. 16) the rule is also stated that punitive damages may be awarded if the act complained of was done carelessly. On reflection I am inclined to the view that this is sound and. that, therefore, technically speaking, no error was committed in the charge in that regard. When an act of such serious consequences as depriving a citizen of his liberty is committed carelessly the act may well be characterized as reckless. A want of prudence, when the failure to exercise prudence may be of such grave consequences to the party arrested, Characterizes the act as committed in utter disregard of the rights of the party affected. Here, however, it is clear that there existed no ill-will and there wac no actual malice. It is a case where actual malice did not exist but constructive malice might be inferred or implied and imputed. By the. exercise of care and prudence, having in mind the consequences of a mistake by which an innocent man might be arrested, as was done, the arrest of the plaintiff would have been avoided. Common prudence should have dictated an inquiry at the Manhattan Hotel concerning the plaintiff; and had such inquiry been made the name under which he was registered and his identity would have been revealed. The case is one for compensatory damages for the humiliation and anguish of mind of the plaintiff, his loss of time if its value be shown and the expense to which he was subjected; and it is also a case where a jury in the exercise of a wise discretion should impose punitive damages, but not in an amount such as should be awarded if the defendant were actuated by ill-will.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.